Citation Nr: 1422506	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-03 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The Veteran had active duty service from December 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at an August 2012 Board videoconference hearing; a transcript is of record.

The issue of entitlement to service connection for an acquired psychiatric disorder, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The September 2006 rating decision that denied service connection for an acquired psychiatric disorder is final.

2.  Evidence received since the September 2006 rating decision relates to an unestablished fact necessary to substantiate the claim. 


CONCLUSION OF LAW

The criteria to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

In light of the favorable decision as it relates to the issue of reopening the Veteran's claim for service connection, no further discussion of the duties to notify or assist is necessary.  

New and Material Evidence

In a September 2006 rating decision, the RO denied the Veteran's initial claim of service connection for PTSD, anxiety and depression because the claimed conditions were not shown in service or shown to be related to service, and there were no verified stressors.  The Veteran was notified of that decision and his appellate rights, but did not appeal.  Thus, the decision is final.  38 C.F.R. § 20.200.

The evidence of record at the time of the September 2006 rating decision consisted of the Veteran's service treatment records; lay statements; an April 2006 private treatment record from Dr. C.C.; and a September 2006 memorandum to the RO that there was insufficient information to allow for a meaningful search with the Marine Corps or National Archives and Records Administration (NARA) and that the stressors involve incidents that are not verifiable.

A claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Additional evidence received since the September 2006 rating decision includes a March 2011 VA treatment record which included a diagnostic impression of depression and rule out PTSD and the Veteran's report of additional details regarding stressful events in service.  Further details about stressors were provided by testimony at a September 2011 Decision Review Officer (DRO) hearing.  Overall, this is new evidence that pertains to the Veteran's reported in-service stressors and thus relates to an unestablished fact necessary to substantiate the claim.  That evidence, when combined with VA assistance and other evidence of record, would raise a reasonable possibility of substantiating the claim and therefore meets the "low threshold" required to reopen a claim under 38 C.F.R. § 3.156(a).  See Shade, 24 Vet. App. at 110.  As new and material evidence has been submitted, the claim is reopened.  


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD is reopened, and the appeal, to this extent, is granted. 


REMAND

Regarding service connection on a merits analysis, additional development is necessary before the Board can proceed with appellate review. 

There are outstanding VA treatment records.  At the August 2012 Board videoconference hearing, the Veteran testified that he was currently being treated at VA by Dr. S.  A review of the Veteran's claims file and electronic records (Virtual VA and VBMS) shows that the most current VA treatment record is dated in September 2011.  Updated VA treatment records should be obtained.  In light of the remand reasons, updated private treatment records should also be obtained, if any.

Action should be taken to verify stressors recently identified by the Veteran at the March 2011 VA medical appointment and at the September 2011 DRO hearing (and any additional stressors he identifies).  If any of the alleged stressors is verified, a VA examination may be useful to the Board in adjudicating the claim.

Additionally, a VA examination is warranted to determine whether the Veteran has an acquired psychiatric disorder (other than PTSD) related to service.  On a claim received in June 2006, the Veteran reported that his anxiety and depression began in 1971.  On substantive appeal received in February 2012, the Veteran reported that as a Chief Master-at-Arms, he started having anxiety attacks and depression.  He reported being in charge of going after prisoners, breaking up fights and getting into trouble trying to defend himself.  Post service treatment records show current treatment.  In an April 2006 letter, Dr. C. C. diagnosed PTSD with resultant severe depression and explosive behavior.  In a September 2006 letter, Dr. C. C. stated that he treated the Veteran for depression with anxious features from the mid 1980's to the mid 1990's.  With the Veteran's competent report of in-service symptoms of depression and anxiety, and post service treatment records showing current diagnoses, the Veteran should be afforded a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for an acquired psychiatric disorder since September 2006.  After securing the necessary release, obtain these records and updated VA treatment records since September 2011.  

2.  Send an appropriate PTSD stressor development letter to the Veteran.  Based on his response, afford him all assistance due under the duty-to-assist obligations in an effort to verify the claimed stressor (recently identified at a March 2011 VA medical appointment and at the DRO hearing).  Thereafter, make a specific determination whether any stressor has been verified.

3.  After completion of the foregoing, schedule the veteran for a VA psychiatric examination for the purpose of ascertaining whether PTSD found present is related to service.  The claims folder and all pertinent records should be made available to the examiner for review. 

a.  Prior to the examination, specify for the examiner the stressor or stressors that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the veteran was exposed to one or more stressors in service.

b.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

c.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

d.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


